DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ filed response on 9/28/2022 has been received and entered.
Claims 1, 6, 9, 18 have been cancelled.
Claims 24-26 are added. 
The rejection on Claim(s) 1, 3-7, 9, 16-17 under 35 USC 102(a)(1) as anticipated by Bianchi (Nature 2014 508:483-487; IDS reference) as evidenced by Kerr (J. Visualized Experiments  2012  61: e3881) is withdrawn because the amended feature, i.e. immobilizing ZP1, ZP2, ZP 3 or fragments thereof is not disclosed or suggested in Bianchi reference. 
Similarly, the rejection on Claim(s) 1, 3-9, 16-17 under 35 USC 103 as unpatentable by Grayson (Royal Society Open Science 2015 Vol. 2: 150296) in view of Campbell (“Monoclonal Antibody Technology”, Elsevier Sci Pub. 1984, total 15 pages) and Anderson (US 6649419) is withdrawn under the same reason as above. 
Because free prior art, the non-elected claims 19-23 are rejoined.
Claims 2-5, 7-8, 10-17, 19-26 are pending and under examination. 
The rejection on claims 21-22 under 35 USC 112(b) is withdrawn because of amendment.
The rejection on claims 21-22 under 35 USC 112, first paragraph is withdrawn because of amendment. 
Double patenting rejection over co-pending 17260609 is maintained. 


    PNG
    media_image1.png
    152
    871
    media_image1.png
    Greyscale


Applicant’s arguments have been considered but are not persuasive. 

True, claim 1 of co-pending 17/260,609’ only recite immobilizing JUNO protein or its fragment on a solid substrate in a biosensor for detecting or quantifying sperm fertility, whereas the instant claim have JUNO and ZPs (ZP1-3 or fragments thereof) on a biosensor. Nevertheless, claim 2 which depends on claim 1 of co-pending 609’ further comprises the SAME ZPs (ZP1-3 or fragments thereof) on the same biosensor. Moreover, claims 10-11 and 15 of current claim ONLY use immobilizing JUNO or its fragments on a biosensor for detection sperm fertility which also resemble claims 10-11 and 15-16 of co-pending 609’ application. Also claim 18 of the co-pending 609’ application recites immobilizing a second fragment ZPs to the biosensor.

12.	A new ground of rejection is set forth below in view of the amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 2, the last second line, “wherein the ZP1, ZP2, ZP3, the anti-IZUMO antibody” lacks conclusion.


					Conclusion 


13.	No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHANGHWA J. CHEU
Primary Examiner
Art Unit 1678



/CHANGHWA J CHEU/Primary Examiner, Art Unit 1678